Name: Political and Security Committee Decision (CFSP) 2016/1633 of 26 July 2016 on the appointment of the Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/1/2016)
 Type: Decision
 Subject Matter: international affairs;  transport policy;  Africa;  EU institutions and European civil service
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/8 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1633 of 26 July 2016 on the appointment of the Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/389/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR), including the decision to appoint a Head of Mission. (2) On 17 July 2012, the PSC adopted Decision EUCAP NESTOR/1/2012 (2) appointing Mr Jacques LAUNAY as Head of EUCAP NESTOR from 17 July 2012. (3) On 23 July 2013, the PSC adopted Decision EUCAP NESTOR/3/2013 (3) appointing Mr Etienne DE MONTAIGNE DE PONCINS as Head of EUCAP Nestor from 16 July 2013 to 15 July 2014. (4) On 24 July 2014, the PSC adopted Decision EUCAP NESTOR/1/2014 (4), extending the mandate of Mr Etienne DE MONTAIGNE DE PONCINS as Head of Mission of EUCAP NESTOR to 15 July 2015. (5) On 22 July 2016, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Ms Maria-Cristina STEPANESCU as Head of Mission of EUCAP NESTOR from 1 September 2016 to 12 December 2016, HAS ADOPTED THIS DECISION: Article 1 Ms Maria-Cristina STEPANESCU is hereby appointed as Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) from 1 September 2016 to 12 December 2016. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 40. (2) Political and Security Committee Decision 2012/426/CFSP of 17 July 2012 concerning the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/1/2012) (OJ L 198, 25.7.2012, p. 16). (3) Political and Security Committee Decision 2013/400/CFSP of 23 July 2013 on the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/3/2013) (OJ L 202, 27.7.2013, p. 23). (4) Political and Security Committee Decision 2014/642/CFSP of 24 July 2014 extending the mandate of the Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (EUCAP NESTOR/1/2014) (OJ L 267, 6.9.2014, p. 4).